Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the claims filed on 01/10/2022, claims 16, 18-25, 27-38 are original; claims 17, 26 have been amended; claims 1-15 are cancelled; claims 16-38 are pending.
Drawings
The amendment filed on 01/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Figure 5: element 14
Although the specification does include a “lifting structure”, the original disclosure does not support the structure of the “lifting structure”, particularly the structure of the “lifting structure” that is below the surface of the panel (3).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 34 is objected to because of the following informalities: the phrase “support surfaces of the supports of the burner head a concave surface” should instead read “support surfaces of the supports of the burner head form a concave surface”. Appropriate correction is required. For the purposes of substantive examination, the phrase “support surfaces of the supports of the burner head a concave surface” in claim 34 will be interpreted to read “support surfaces of the supports of the burner head form a concave surface".
Claims 37 and 38 are objected to because of the following informalities:  
“the burner” should read “the gas cooktop” in Claim 37
“the burner” should read “the gas cooktop” in Claim 38
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “automatic detection apparatus” in claims 23 and 32
“a lifting structure” in claim 38
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification filed on 12/05/2019, discloses in paragraph 0020…
“[0020] In a possible implementation, the burner head further includes an automatic detection apparatus, where the automatic detection apparatus is configured to automatically detect a bottom outline of the cooking utensil placed on the burner head, and the burner head is further configured to be automatically located, based on a detection result of the automatic detection apparatus, in a working position that matches the bottom outline of the cooking utensil. For example, the burner head is provided with a retractable rod-shaped substance at a position near a tail end of one support, and is provided with a micro switch. The micro switch is connected to one controller, and the rod-shaped substance does not move with the support. When the cooking utensil is placed on the burner head, if the cooking utensil presses down the rod-shaped substance to trigger the micro switch, if the controller determines that the cooking utensil is a pan according to a signal of the micro switch, the controller controls the burner head to be in the first working position. When the cooking utensil is placed on the burner head, if the micro switch is not triggered, the controller determines that the cooking utensil is a pot. The controller controls the burner head to be in the second working position. Certainly, a person skilled in the art may further figure out more implementations to perform the foregoing determining, for example, using a Hall effect sensor.”
The specification filed on 12/05/2019, discloses in paragraph 0043…
“In an embodiment, the burner head 2 of the burner for the gas cooktop further includes an automatic detection apparatus. The automatic detection apparatus is configured to automatically detect a bottom outline of the cooking utensil placed on the burner head 2, and the burner head 2 is further configured to be automatically located, based on a detection result of the automatic detection apparatus, in a working position that matches the bottom outline of the cooking utensil.”
The specification filed on 12/05/2019, discloses in paragraph 0028…
“[0028] In a possible implementation, the base mechanism further includes a lifting structure that enables the support to move up and down. In this way, the burner head may protrude from the panel by different heights to meet different requirements. If the burner head needs a small amount of secondary air, the height that the burner head protrudes from the panel may be decreased.”
The specification filed on 12/05/2019, discloses in paragraph 0045…
 “[0045] For another example, in another embodiment of the present invention, the base mechanism 10 further includes a lifting structure that enables the support 20 to move up and down. In this way, when the gas cooktop 1 is disabled, the support 20 returns to the first working position. That is, the support 20 returns to a working position where the support surface 21 of the support 20 is parallel to the panel of the gas cooktop. Subsequently, by using the lifting structure, the support is lowered to a position where the support surface 21 is basically flush with the panel of the gas cooktop. In this way, after the gas cooktop is disabled, the entire gas cooktop may be a flat entirety that smoothly extends on the panel, other than the operating knob. Certainly, the operating knob may also be constructed as a removable magnetic knob, or be constructed as a touch unit on the panel. In this way, when in a disabled state, the gas cooktop is presented as a panel that smoothly extends. In this embodiment, the support may be constructed into a shape of a spherical cap, or be constructed into a shape of a remaining part of a cylinder after the cylinder is cut by a plane parallel to an axis of the cylinder.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 38, the claim recites “a lifting structure” as part of the base member, which invokes 35 U.S.C. 112(f) and mandates a review of the specification to ascertain its full meaning. The specification fails to disclose the particular structure that achieves the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing, and the specification merely restates the function of the “lifting structure” without more description of the means that accomplish the function. When a claimed limitation is found to invoke 35 U.S.C. 112(f), the written description must provide adequate disclosure of what the claimed limitation may be defined as so as to convey the full meaning of the claimed limitation in a manner that one of ordinary skill in the art at the time of filing could understand. Moreover, it is noted that the Applicant’s supplemental Drawings filed on 01/10/2022 merely designates the lifting structure 14 as a generic, rectangular outline.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the claim recites the limitation "the panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, claim limitation “lifting structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description discloses that a lifting structure is part of the base mechanism, but there is a lack of sufficient detail in the entirety of the written description to support precisely what the lifting structure is beyond the stated function. Thus, the disclosure is devoid of any substantive structure that performs the function of “lifting structure” in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 25, 34, and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,022,317 B2, hereinafter referred to as Lu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions disclosed by the present application and US 11022317 B2 are obvious variants, such that one of ordinary skill in the art would be able to determine that the same invention is disclosed in the present application and listed patent. 
Regarding claim 16 of the instant application, claim 1 of Lu et al discloses a burner head of a burner for a gas cooktop (Claim 1, Column 10, line 37), said burner head comprising a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports form a concave surface of the burner head (Claim 1, Column 10, lines 49-51). Thus, claim 1 of Lu et al clearly anticipates claim 16 of the instant application.
Regarding claim 25 of the instant application, claim 1 of Lu et al discloses a burner for a gas cooktop, comprising a burner head (Claim 1, Column 10, line 37), said burner head comprising a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports define a concave surface of the burner head (Claim 1, Column 10, lines 49-51). Thus, claim 1 of Lu et al clearly anticipates claim 25 of the instant application.
Regarding claim 34 of the instant application, claim 1 of Lu et al discloses a gas cooktop, comprising a burner comprising a burner head (Claim 1, Column 10, line 37) which includes a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports of the burner head a concave surface of the burner head (Claim 1, Column 10, lines 49-51). Thus, claim 1 of Lu et al clearly anticipates claim 34 of the instant application.
Regarding claim 37 of the instant application, claims 1 and 3 of Lu et al disclose the burner of claim 34, further comprising base mechanisms (Claim 3, Column 11, lines 11-13) configured to support the supports in one-to-one correspondence (Claim 1, Column 10, lines 44-45, “separately connected to the linear motion mechanism”, see also Claim 3, lines 15-17), each said base mechanism comprising a rotating shaft (Claim 3, Column 11, lines 15-17) to enable the support to be rotatable (Claim 3, Column 11, lines 15-17)  and to adapt to bottom outlines of different cooking utensils. Although the claims of Lu et al do not explicitly state that the rotating shaft enables the support to adapt to bottom outlines of different cooking utensils, the specification of Lu et al discloses in column 10, lines 22-24 that “The burner head 116 of the gas cooktop can thus switch between a plurality of working positions, and can adapt to pots with different shapes and calibers.” Thus, claims 1 and 3 of Lu et al clearly anticipate claim 37 of the instant application.
Regarding claim 38 of the instant application, claims 1 and 3 of Lu et al disclose the burner of claim 37, wherein the base mechanism comprises a lifting structure (Claim 3, Column 10, lines 66-67, “transmission shaft” connected to the driving portion) configured to move the support up and down (Claim 3, Column 11, lines 4-5, “executing an up and down motion”). Thus, claims 1 and 3 of Lu et al clearly anticipate claim 34 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19, 21, 22, 25, 26, 28, 30, 31, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6435173 B1) in view of Prather (US 3091682 A).
Regarding claim 16, Miller discloses a burner head of a burner for a gas cooktop, said burner head comprising a plurality of supports (combined burner and grate units 302), each support comprising a support surface for supporting a cooking utensil (column 4 line 35-44) and a plurality of gas ports (Fig. 2: fuel outlet 122) for gas to flow out and to form a flame.
Miller does not disclose said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head, and a second working position in which the support surfaces of the supports form a concave surface of the burner head.
Prather discloses a burner head of a burner for a cooktop, said burner head capable of being movable between a first working position (Fig. 2) in which the top support surface of the burner is horizontal and a second working position in which the top support surface of the burner is angled upwards (Fig. 3: top support is not fully shown in the image, but it is clear that the top support would extend upwards at the angle shown).
It would have been obvious to one of ordinary skill in the art prior the effective filing date to modify each support of Miller with the hinge-like mechanism of Prather to be movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head and a second working position in which the support surfaces of the supports form a concave surface of the burner head, in order to improve ease of access under the supports for cleaning, as suggested by Prather in column 1, lines 25-44.  Although Prather does not explicitly disclose a plurality of supports being angled upwards to form a “concave surface”, one of ordinary skill would find it obvious to place each hinge-like mechanism at the converging point of the supports for the expected result of improved usability. Thus the plurality of supports of Miller modified with Prather, when placing the hinge-like mechanisms at the converging point of the supports, would have a second working position in which the support surfaces of the supports form a concave surface of the burner head.
Regarding claim 17, modified Miller discloses the burner head of claim 16, wherein at least three of the supports are provided (Miller: column 4, lines 41-44), with a gap being defined between any two neighboring supports of the supports (Fig. 5 of Miller).
Regarding claim 19, modified Miller discloses the burner head of claim 16, wherein each support comprises two oppositely disposed smooth side walls, said gas ports being formed on both said side walls (Fig. 2 of Miller).
Regarding claim 21, modified Miller discloses the burner head of claim 16, wherein the supports gather together, or the supports are connected together (Miller: column 4 line 67-column 5 line 9; Fig. 5).
Regarding claim 22, modified Miller discloses the burner head of claim 16, wherein the supports extend radially outward away from a center of the burner head (Fig. 5 of Miller).
Regarding claim 25, Miller discloses a burner for a gas cooktop, comprising a burner head, said burner head comprising a plurality of supports (combined burner and grate units 302), each support comprising a support surface for supporting a cooking utensil (column 4 line 35-44) and a plurality of gas ports (Fig. 2: fuel outlet 122) for gas to flow out and to form a flame.
Miller does not disclose said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head, and a second working position in which the support surfaces of the supports form a concave surface of the burner head.
Prather discloses a burner head of a burner for a cooktop, said burner head capable of being movable between a first working position (Fig. 2) in which the top support surface of the burner is horizontal and a second working position in which the top support surface of the burner is angled upwards (Fig. 3: top support is not fully shown in the image, but it is clear that the top support would extend upwards at the angle shown).
It would have been obvious to one of ordinary skill in the art prior the effective filing date to modify each support of Miller with the hinge-like mechanism of Prather to be movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head and a second working position in which the support surfaces of the supports form a concave surface of the burner head, in order to improve ease of access under the supports for cleaning, as suggested by Prather in column 1, lines 25-44.  Although Prather does not explicitly disclose a plurality of supports being angled upwards to form a “concave surface”, one of ordinary skill would find it obvious to place each hinge-like mechanism at the converging point of the supports for the expected result of improved usability. Thus the plurality of supports of Miller modified with Prather, when placing the hinge-like mechanisms at the converging point of the supports, would have a second working position in which the support surfaces of the supports form a concave surface of the burner head.
Regarding claim 26, modified Miller discloses the burner of claim 25, wherein at least three of the supports are provided (Miller: column 4, lines 41-44), with a gap being defined between any two neighboring supports of the supports (Fig. 5 of Miller).
Regarding claim 28, modified Miller discloses the burner of claim 25, wherein each support comprises two oppositely disposed smooth side walls, said gas ports being formed on both said side walls (Fig. 2 of Miller).
Regarding claim 30, modified Miller discloses the burner of claim 25, wherein the supports gather together, or the supports are connected together (Miller: column 4 line 67-column 5 line 9; Fig. 5).
Regarding claim 31, modified Miller discloses the burner of claim 25, wherein the supports extend radially outward away from a center of the burner head (Fig. 5 of Miller).
Regarding claim 34, Miller discloses a gas cooktop, comprising a burner comprising a burner head which includes a plurality of supports (combined burner and grate units 302), each support comprising a support surface for supporting a cooking utensil (column 4 line 35-44) and a plurality of gas ports (Fig. 2: fuel outlet 122) for gas to flow out and to form a flame.
Miller does not disclose said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head, and a second working position in which the support surfaces of the supports form a concave surface of the burner head.
Prather discloses a burner head of a burner for a cooktop, said burner head capable of being movable between a first working position (Fig. 2) in which the top support surface of the burner is horizontal and a second working position in which the top support surface of the burner is angled upwards (Fig. 3: top support is not fully shown in the image, but it is clear that the top support would extend upwards at the angle shown).
It would have been obvious to one of ordinary skill in the art prior the effective filing date to modify each support of Miller with the hinge-like mechanism of Prather to be movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head and a second working position in which the support surfaces of the supports form a concave surface of the burner head, in order to improve ease of access under the supports for cleaning, as suggested by Prather in column 1, lines 25-44.  Although Prather does not explicitly disclose a plurality of supports being angled upwards to form a “concave surface”, one of ordinary skill would find it obvious to place each hinge-like mechanism at the converging point of the supports for the expected result of improved usability. Thus the plurality of supports of Miller modified with Prather, when placing the hinge-like mechanisms at the converging point of the supports, would have a second working position in which the support surfaces of the supports form a concave surface of the burner head.
Regarding claim 35, modified Miller discloses the gas cooktop of claim 34, further comprising a panel (Miller: flat surface 304), said support surface of each support extending in the first working position in parallel relationship to the panel; and in the second working position at an incline in relation to the panel (see regarding claim 34 above, each support has a parallel and inclined position, in relation to the panel).
Regarding claim 37, modified Miller discloses the burner of claim 34, further comprising base mechanisms (Prather: hinge means 27) configured to support the supports in one-to-one correspondence, each said base mechanism comprising a rotating shaft (Prather: hinge pin 32) to enable the support to be rotatable and to adapt to bottom outlines of different cooking utensils. Although modified Miller does not explicitly teach the base mechanism enabling the support to adapt to bottom outlines of different cooking utensils, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the base mechanisms of modified Miller, as disclosed above in regards to claim 34, would enable the support to adapt to bottom outlines of different cooking utensils, i.e. a cooking utensil with a convex shaped bottom.
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Prather, further in view of Reeves (US D125112 S).
Regarding Claim 18, modified Miller discloses the burner head of claim 16, wherein each support (302) comprises a smooth side wall (Fig. 2), said gas ports of each support being formed on one or more side surfaces (column 1, lines 50-61).
Modified Miller does not disclose the burner head of claim 16, wherein each support comprises a smooth side wall, said gas ports of each support being formed only on said side wall, wherein the gas ports of the supports face a same direction and are along a clockwise direction or a counterclockwise direction of the burner head.
Reeves discloses a burner head (see annotated Fig. 1 below) wherein the gas ports of the supports (see annotated Fig. 1 below) face a same direction and are along a clockwise direction of the burner head (see annotated Figure 1, orientation of burner outlets are along a clockwise direction).

    PNG
    media_image1.png
    455
    546
    media_image1.png
    Greyscale

Caption: Annotated Fig. 1 from Reeves
Although Reeves does not explicitly disclose a burner head where the gas ports are along a counterclockwise direction, a counterclockwise configuration is one of two configurations where the gas ports are on one side of the support and facing a same direction, and it would be obvious to try to one of ordinary skill in the art. See example Figure below of counterclockwise configuration of Reeves.

    PNG
    media_image2.png
    339
    351
    media_image2.png
    Greyscale

Caption: example of counterclockwise configuration (mirrored Fig. 1 from Reeves)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the burner head of modified Miller to incorporate the gas port configuration of Reeves so that the gas ports of the supports face a same direction and are along a clockwise direction or a counterclockwise direction of the burner head to create an evenly distributed flame for cooking, minimizing the risk of a thermal concentration on a portion of the cooking utensil bottom surface.
Regarding claim 27, modified Miller discloses the burner of claim 25, wherein each support (302) comprises a smooth side wall (Fig. 2), said gas ports of each support being formed on one or more side surfaces (column 1, lines 50-61).
Modified Miller does not disclose the burner of claim 25, wherein each support comprises a smooth side wall, said gas ports of each support being formed only on said side wall, wherein the gas ports of the supports face a same direction and are along a clockwise direction or a counterclockwise direction of the burner head.
Reeves discloses a burner head (see annotated Fig. 1 above) wherein the gas ports of the supports (see annotated Fig. 1 above) face a same direction and are along a clockwise direction of the burner head (see annotated Figure 1, orientation of burner outlets are along a clockwise direction).
Although Reeves does not explicitly disclose a burner head where the gas ports are along a counterclockwise direction, a counterclockwise configuration is one of two configurations where the gas ports are on one side of the support and facing a same direction, and it would be obvious to try to one of ordinary skill in the art. See Figure above for example of counterclockwise configuration of Reeves.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the burner head of modified Miller to incorporate the gas port configuration of Reeves so that the gas ports of the supports face a same direction and are along a clockwise direction or a counterclockwise direction of the burner head to create an evenly distributed flame for cooking, minimizing the risk of a thermal concentration on a portion of the cooking utensil bottom surface.
Allowable Subject Matter
Claims 20, 23, 24, 29, 32, 33, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, modified Miller discloses the burner head of claim 16.
Modified Miller does not disclose the burner head of claim 16, wherein each support is of a wedged shape defining a pointed end which is disposed outward.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 23, modified Miller discloses the burner head of claim 16.
Modified Miller does not disclose the burner head of claim 16, further comprising an automatic detection apparatus configured to automatically detect a bottom outline of the cooking utensil placed on the burner head, said supports assuming one of the first and second working position in response to a detection result by the detection apparatus so that the burner head automatically matches the bottom outline of the cooking utensil.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 24, modified Miller discloses the burner head of claim 16.
Modified Miller does not disclose the burner head of claim 16, wherein the supports are configured to be electrically driven to the first working position and the second working position.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 29, modified Miller discloses the burner of claim 25.
Modified Miller does not disclose the burner of claim 25, wherein each support is of a wedged shape defining a pointed end which is disposed outward.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 32, modified Miller discloses the burner of claim 25. 
Modified Miller does not disclose the burner of claim 25, wherein the burner head includes an automatic detection apparatus configured to automatically detect a bottom outline of the cooking utensil placed on the burner head, said supports assuming one of the first and second working position in response to a detection result by the detection apparatus so that the burner head automatically matches the bottom outline of the cooking utensil.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 33, modified Miller discloses the burner of claim 25.
Modified Miller does not disclose the burner of claim 25, wherein the supports are configured to be electrically driven to the first working position and the second working position.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 36, modified Miller discloses the gas cooktop of claim 34, wherein the burner head is disposed above the panel, with a gap being defined between the supports and the panel, when the supports are in the second working position. 
Modified Miller does not disclose the gas cooktop of claim 34, with a gap being defined between the supports and the panel, when the supports are in the first working position.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding claim 38, modified Miller discloses the burner of claim 37.
Modified Miller does not disclose the burner of claim 37, wherein the base mechanism comprises a lifting structure configured to move the support up and down.
Moreover, there is no combination of references in the prior art which Miller may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Examiner notes that KR200438941Y1 discloses a lifting structure to raise and lower a burner/burner head with respect to the cooktop, but in view of modified Miller fails to teach the combination of features required by claim 38.
Response to Arguments
With regards to the previous objections to the drawings in regards to the features of claims 17, 18, 20, 23, 26, 27, 29, 32, and 37, said objections are hereby withdrawn. The objections no longer stand due to the presently amended drawings.
With regards to the previous objections to the drawings in regards to the features of claim 38, the applicant’s amendment to the drawing regarding element 14 is objected to (see Response to Amendment section above), and thus the previous objection to the drawing is sustained.
With regards to the previous objections to the Specification, said objections are
hereby withdrawn. The objections no longer stand due to the presently amended specification.
Applicant’s arguments, see page 16-17 under the heading “Objections to Claims”, filed 01/10/2022, with respect to the objections to claims 25 and 34 under 37 CFR 1.75 for being substantial duplicates have been fully considered and are persuasive.  The objections to claims 25 and 34 of 10/12/2021 under 37 CFR 1.75 for being substantial duplicates have been withdrawn. 
With regards to the previous objections to claims 17 and 26, said objections are
hereby withdrawn. The objections no longer stand due to the presently amended claims.
Applicant's arguments, see page 16-17 under the heading “Objections to Claims”, filed 01/10/2022, with respect to claims 16, 25, and 34 due to use of the phrase “concave surface” have been fully considered and are persuasive. The objections to claims 16, 25, and 34 due to use of the phrase “concave surface” have been withdrawn. 
Applicant’s arguments, see page 18 under the heading “Rejection under 35 U.S.C. § 112, first paragraph”, filed 01/10/2022, with respect to the rejection of claim 38 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. The specification merely restates the function of the “lifting structure” without more description of the means that accomplish the function. It is the position of the examiner describing the “lifting structure” as being part of the base mechanism is not a sufficient description of the means that accomplish the function.
Applicant’s arguments, see page 18 under the heading “Rejection under 35 U.S.C. § 112, second paragraph”, filed 01/10/2022, with respect to the rejection of claim 38 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Considering the claimed “lifting structure” in claim 38 as a whole in view of the specification and drawings, one of ordinary skill in the art would not clearly know and understand the meaning of the claimed features beyond the stated function. In further response, the examiner notes that the breadth of the claim has not been equated with indefiniteness.
Applicant’s arguments, see pages 20-23 under the heading “Prior Art Rejections”, filed 01/10/2022, with respect to the rejection(s) of claim(s) 16-22, 24-31, and 33-38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Miller, Prather and Reeves.
Applicant's arguments, see page 23-24 under the heading "Double Patenting Rejection", filed 01/10/2022, with respect to the rejection(s) of claim(s) 16, 25, 34, and 37-38 on the ground of non-statutory double patenting have been fully considered but they are not persuasive. Although the conflicting claims are not identical, but the rejected claims are not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762